In an action for separation, plaintiff appeals from so much of an order of the Supreme Court, Kings County, dated January 13, 1972, as denied the branch of her motion which was to enjoin defendant from seeking a divorce in the State of Nevada. Appeal dismissed, without costs, on the ground that the issues presented have become moot, by reason of the entry of a judgment grant*832ing plaintiff a separation in this action. This dismissal is without prejudice to plaintiff’s right to seek an injunction in Nevada. Hopkins, Acting P. J., Munder, Shapiro, Christ and Brennan, JJ., concur.